 HAWAII PRESS NEWSPAPERS, INC.99Hawaii Press Newspapers,Inc., PetitionerandHonolulu Typo-graphical Union No. 37.1Case No. 37-RM-57. July 30, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held on March 30, April 21,and April 27,1965, before Hearing Officer Dennis R. MacCarthy. TheHearing Officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. The Employer has filed a brief.Pursuant to Section 3(b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees within the meaning of Section 9(c) (1) and Section2(6) and (7) of the Act?4.As agreed to by the Employer and the Union, the followingemployees constitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act: All com-posing room employees, including photon operators, justowriter oper-ators, and employees engaged in page makeup, proofreading, andadvertising pasteup, but excluding management representatives, officeand clerical employees, professional employees, guards, watchmen, andsupervisors as defined in the Act.5.The parties are in dispute as to the voting eligibility of nine ofthe employees who went out on strike on April 19, 1963. All 15 of theEmployer's composing room employees, including the 9 involvedherein, went out on strike at that time. Following the filing of unfairlabor practice charges, the Employer and the Union entered into asettlement agreement, wherein the Employer agreed to cease from cer-tain conduct, to recognize and bargain with the Union, and, upon1 The Union's name appears as amended at the hearing2 At thehearing, the Employer declined to recognizethe Unionas the bargaining repre-sentative of its composing room employeesuntil it wascertifiedby theBoardSeeKsngsport Press, Inc.,150 NLRB 1157.154 NLRB No. 17. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDunconditional request therefor, to offer immediate reinstatement to anyemployee who, "as an unfair labor practice striker," participated inthe April 19 walkout. The Board's Acting Regional Director approvedthe settlement on July 12, 1963.Following the settlement, theEmployer met and bargained with the Union. The Regional Directorsubsequently closed the unfair labor practice case on the basis of theEmployer's compliance with the settlement agreement.However,the strikers did not request reinstatement and the strike continued.Employer Representative Baldwin testified without contradiction that,in several bargaining sessions during July and August 1963, Unionnegotiators said that the strike would go om until they obtained a con-tract.The parties failed to reach an agreement and the strikers pick-eted continuously until about November 1964, and only sporadicallythereafter.At the hearing, nine strikers testified that they had not found suchemployment as extinguished their interest in returning to theEmployer.But one of the strikers admitted that his willingness toreturn was contingent upon the existence of an agreement with theUnion. It appears that the Employer hired striker replacements andconverted to a new method of operation in which only 11 employeesperform the composing room work. The Union does not contend thatthe strikers have not been permanently replaced, its position being thatirrespective of replacement, the strikers are eligible to vote as unfairlabor practice strikers.In view of the foregoing, we agree with the Employer that, theaforementioned nine strikers are ineligible to vote.Even assuming,arguendo,that the strike began as an unfair labor practice strike, thesubsequent events, including the settlement agreement, the Employ-er's compliance therewith, and the statements of a contractual objec-tive, show that the strike's continuation after the settlement was aneconomic one, and that the participants therein became economic strik-ers.3By virtue of the permanent replacement of strikers4 and thelapse of more than a year's time,5 and the partial elimination of unitjobs, we find that the nine strikers in question are not eligible to votein the election we direct herein-'[Text of Direction of Election omitted from publication.]3SeeUnion Manufacturing Company,123 NLRB 1633, 1635.4Pacific Tile and Porcelain Company,137 NLRB 1358, 1360.5 See Section 9(c) (3)6We need not consider the other reasons advanced by the Employer for finding thestrikers ineligible to vote.